Citation Nr: 1117297	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a pulmonary disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1951 to April 1955.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois.  

The Board remanded this case in November 2009 for additional evidentiary development following a determination that new and material evidence had been received with respect to the current appellate issue since a prior Board denial of the issue in April 1987.  That development has been completed and the case has been returned to the Board for final appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The medical evidence shows that the Veteran's current pulmonary disorder is related to his military service.  


CONCLUSION OF LAW

A pulmonary disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Pond v. West, 12 Vet App. 341, 346 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Veteran is seeking service connection for a pulmonary disorder.  

The Veteran's service treatment records show that no pulmonary abnormalities were noted at that time of his enlistment examination in April 1951.  He was treated for a persistent cough and sore throat in May 1951; a diagnosis of acute bronchitis of undetermined origin was listed.  A chest x-ray 3 days later was found to be entirely clear, as were x-rays in 1952 and 1953.  The Veteran's separation examination report noted no abnormal pulmonary conditions, and x-rays at that time were also negative.  

Private treatment records reflect the Veteran's complaint of occasional wheezing in 1971 and 1972.  He was hospitalized in April 1973 for treatment of a chronic cough and a history of hemoptysis.  Chronic asthmatic bronchitis was diagnosed.  Subsequently, the Veteran was hospitalized in November 1985 for treatment and evaluation of dyspnea.  As medical history, it was noted that the Veteran had been exposed to pulmonary irritants in the Navy as a welder followed by fumes at his civilian job that involved working with air conditioners.  It was further reported that he was first treated for lung problems 13 years earlier when he had a sudden onset of dyspnea while being exposed to dust in an attic.  After considerable testing, the assessment was acute exacerbation of chronic asthma; mild pulmonary fibrosis, possibly progressive; and environmental allergies.  

In a December 1985 report by a C. W. Runde, M.D., the physician stated that the Veteran's prior work in the Navy involving galvanization may have aggravated his condition.  In a note dated in September 1986, another physician stated that a person who is suffering from allergies could have been markedly affected by working in damp, dark conditions.  

A VA compensation examination was conducted in March 1986.  It was that examiner's impression that the Veteran had bronchial asthma, per history, and severe obstructive airway disease manifested by chronic bronchitis with a restrictive component.  However, the examiner did not comment on the etiology of the Veteran's pulmonary disease.  

In April 1987, the Board denied the Veteran's claim for service connection for a pulmonary condition, stating, in pertinent part, 

The Board has concluded that the bronchitis that the veteran suffered from in service was acute and transitory and left no residual disability.  The Board has considered the December 1985 and September 1986 statements of the veteran's physicians, to the effect that the veteran's current pulmonary condition may have been triggered by his work as a military shipfitter.  However, in the absence of objective and clinical evidence to indicate continuing treatment for a chronic condition, the veteran's pulmonary condition cannot reasonably be construed as having a service origin, particularly in view of the evidence of record which indicates that the veteran was exposed to noxious fumes in his work environment following his discharge from service.  

Additional evidence added to the claims folder since the April 1987 denial includes a statement dated in April 2004 from Dr. Runde.  The physician stated that he had treated the Veteran for severe asthma since 1983.  He noted the Veteran's report that his asthma dated from his duty in service as a welder, with prolonged time below deck breathing fumes off and on for three years.  The physician then stated that, "I believe that this scenario is probably an etiological or aggrevating [sic] cause of his asthma which subsequently became slowly but progressively worse."  

In March 2010, another VA compensation examination was conducted to obtain a medical opinion as to the etiology of the Veteran's current pulmonary disorder.  The examiner reviewed the Veteran's claims file and examined the Veteran, and the examiner discussed in detail the Veteran's occupational and medical history, as set forth above.  It was the examiner's opinion that the Veteran's current severe asthma "is at least as likely as not related to his military service.  The Veteran has had no significant occupational exposures post-service that compared to the degree of exposure he had while working in the Navy."  

First, the Board finds that the Veteran's statements are credible to the effect that he was exposed to fumes and pulmonary irritants in the course of his duties as a shipfitter during service.  In addition, the Board accepts his report that any exposure to fumes he may have experienced after service was minimal because his work was always in well ventilated areas.  Therefore, the criterion for an in-service disease or injury is met.  

Also, the medical evidence clearly shows that the Veteran currently has a pulmonary disorder, diagnosed variously as chronic asthma and chronic bronchitis.  Therefore, the requirement that the Veteran have a current disability is also met.  

The Board finds that Dr. Runde's December 1985 statement is too speculative to constitute competent evidence because the opinion uses the term, "could."  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (holding that a treating physician's opinion that the veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition is too speculative).  At the time of the Board's April 1987 denial, there was no competent, credible medical evidence linking the Veteran's pulmonary disorder to service.  

However, Dr. Runde's April 2004 statement provides a favorable opinion and does constitute competent, credible medical evidence relating the Veteran's current pulmonary disorder to service.  Further, the March 2010 VA examiner also provided a favorable opinion is this regard.  Moreover, there is no medical evidence suggesting that the Veteran's current pulmonary disorder is not due to service.  Accordingly, the Board finds that the third and final criterion for service connection - nexus to service - is also met.  

Considering all of the evidence of record, the Board finds that the preponderance of the evidence shows that all of the criteria for service connection are met.  Therefore, service connection for a pulmonary disorder is granted.  


ORDER

Service connection for a pulmonary disorder is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


